            Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 1 of 31


                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF WISCONSIN


 GWYNETH GILBERT, MONICA
 DECRESCENTIS and STEPHANIE
 ANDREWS, et al., on behalf
 of themselves and all others similarly situated, CONSOLIDATED COMPLAINT


                                   Plaintiffs,

                                                                          Civil Action No. 3:19-cv-823-JDP
 v.


 LANDS’ END, INC. and LANDS’
 END OUTFITTERS, INC.,




                                   Defendants.



                                                    TABLE OF CONTENTS

INTRODUCTION ........................................................................................................................ 2

PARTIES ....................................................................................................................................... 5

             Plaintiffs/Class Representatives ..................................................................................... 5

             Defendants .................................................................................................................... 12

JURISDICTION & VENUE ...................................................................................................... 12

FACTUAL BACKGROUND ..................................................................................................... 13

             Lands' End Provides New Uniforms to Delta ............................................................. 13

             Delta Employees Experience Adverse Health Reactions ............................................ 14

             The NIOSH Report on the Uniforms........................................................................... 15

             Plaintiffs’ Testing of the Uniforms .............................................................................. 16
            Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 2 of 31


CAUSES OF ACTION ............................................................................................................... 17

                COUNT 1 – NEGLIGENCE ...................................................................................... 17

                COUNT 2 – STRICT DESIGN DEFECT ................................................................. 18

                COUNT 3 – MANUFACTURING DEFECT............................................................ 19

                COUNT 4 – FAILURE TO WARN ........................................................................... 20

                COUNT 5 – BREACH OF EXPRESS WARRANTY .............................................. 21

                COUNT 6 – BREACH OF IMPLIED WARRANTY .............................................. 23

                COUNT 7 – VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
                 (“MMWA”) .................................................................................................................. 23

                COUNT 8 - INJUNCTIVE RELIEF ......................................................................... 24

CLASS ALLEGATIONS ........................................................................................................... 26

DEMAND FOR JURY TRIAL .................................................................................................. 29

PRAYER FOR RELIEF ............................................................................................................ 29

THIRD AMENDED APPENDIX A .......................................................................................... 32

            COME NOW Plaintiffs who file this Consolidated Complaint (“Complaint”) against

Defendants Lands’ End, Inc. and Lands’ End Outfitters, Inc. and allege as follows:

                                                          INTRODUCTION

            1.          Plaintiffs are employees of Delta Airlines Lines, Inc. (“Delta”). They and their co-

workers (“Delta Employees”) work in various capacities, including as flight attendants; airport

customer service employees, ramp and gate agents; Sky Club employees; Delta cargo employees;

GSE Maintenance employees; and Delta TechOps employees.

            2.          Since May 29, 2018, the Delta Employees have been required to wear newly-issued

work uniforms (“Uniforms”) manufactured by Lands’ End, Inc. and Lands’ End Business

Outfitters (hereinafter collectively referred to as “Lands’ End” or “Defendants”).




                                                                        2
        Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 3 of 31


        3.         These Uniforms are high stretch, wrinkle and stain-resistant, waterproof, anti-static,

and deodorizing. Lands’ End used various chemical additives and finishes to achieve these

characteristics.

        4.         The combination of these additives and finishes has an allergic and sensitizing

effect on the human body, even if those additives and finishes are relatively safe in their individual

respective quantities.

        5.         Since the introduction of the Uniforms, Plaintiffs and many other Delta Employees

have suffered a myriad of health problems as a result of the excessive allergen and sensitizing

properties in the Uniforms. These problems most commonly include the following:

                   a.     Respiratory – severe respiratory distress, vocal cord dysfunction, breathing

        difficulties, shortness of breath, coughing, tightness of chest;

                   b.     Skin – contact dermatitis, skin blisters, skin rashes, boils, hives, bruising,

        eczema, scarring, hair loss, hair follicle inflammation;

                   c.     Eyes, Ears, Nose and Throat – blurred vision, dry eyes, nosebleeds, ringing

        ears, sinus problems; and

                   d.     Head and General – migraines, headaches, fatigue, muscle weakness,

        anxiety, swollen lymph nodes, anaphylactic type symptoms and auto-immune conditions.

        6.         Plaintiffs and other Delta Employees who had reactions to the Uniforms did not

have these symptoms prior to the rollout of the Uniforms in such combination and to such degree,

and it was only at and after the rollout that such symptoms appeared. These health problems were

caused by the Uniforms and continue to this day.

        7.         Plaintiffs bring eight causes of action – negligence, strict design defect,

manufacturing defect, failure to warn, breach of express warranty, breach of implied warranty,

violation of the Magnuson Moss Warranty Act, and injunctive relief.


                                                     3
        Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 4 of 31


       8.      Plaintiffs seek damages for their personal injuries, pain and suffering, severe

emotional distress, property damage, financial or economic loss, including medical services and

expenses, lost income and other compensable injuries.

       9.      Plaintiffs seek damages because the Uniforms are not colorfast and result in

crocking and bleeding, staining the wearer and/or their possessions purple. The purple dye comes

off on the wearer’s skin, which can also then transfer to other items. The dyes in the fabric also

“bleed” directly onto the wearer’s clothes, sheets, towels and other items, and permanently stain

their possessions.

       10.     Plaintiffs also seek injunctive relief to require Lands’ End to recall the Uniforms

pursuant to Land’s End’s unconditional guarantee, and so that they do not present a continuing

risk of toxic exposure. They also ask Lands’ End to establish a monitoring program to periodically

assess whether the Uniforms have or are adversely affecting their health so that timely and

necessary treatment may be administered.

       11.     The Class Representatives, as defined below – also seek the certification of (a.) an

injunctive class to require Defendants to recall the Uniforms and institute a medical monitoring

program, and (b.) a sub-class resulting from crocking and bleeding property damage:

               a.     Class: All Delta Employees, including flight attendants, gate agents, ramp

       agents, Sky Club employees, cargo employees; GSE Maintenance employees, and

       TechOps employees employed by Delta in the United States who presently wear,

       previously wore, presently work or previously worked in the vicinity of the Passport Plum

       and red-colored Uniforms manufactured by Lands’ End.

               b.     Crocking sub-class: All Delta Employees, including flight attendants, gate

       agents, ramp agents, Sky Club employees, cargo employees, GSE Maintenance employees,

       and TechOps employees employed by Delta in the United States who have experienced the


                                                4
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 5 of 31


       bleeding of colors and/or crocking from the Lands’ End Uniforms onto their skin,

       accessories, other garments or furnishings resulting in property damage.

       12.     The Uniforms pose ongoing and unreasonable risks of physical harm to the Class,

including threatening the class members with future serious health problems because of an allergic

and/or sensitization response. The unreasonable risks to the Class can be ameliorated or prevented

through a robust monitoring program.

                                            PARTIES

                                 Plaintiffs/Class Representatives

       13.    Plaintiff Gwyneth Gilbert is a Delta employee and flight attendant and a Georgia

citizen who resides in Sandy Springs, Georgia. For purposes of 28 U.S.C. § 1332, she is a citizen

of Georgia. As a result of her exposure to the Uniforms she has experienced rashes and skin

irritations from wearing the Uniforms. Ms. Gilbert’s uniform kit included two dresses and a pant

suit. Additionally, she purchased a sweater set directly from Lands’ End. As early as June or July

2018, Ms. Gilbert found that wearing the mock turtleneck caused a rash on her skin. Then, in

September and through the fall of 2018, she wore the pants and blouse part of the Uniform and she

broke out in a rash. The rash which caused irritation on the back of Ms. Gilbert’s neck, the

collarbone area and chest was red and painful to the touch. She experienced a burning sensation,

which made it difficult for her to complete her normal job duties due to the pain. Ms. Gilbert

contacted Lands’ End about these symptoms and Lands’ End promised to send her a “custom”

replacement shirt, which was allegedly “untreated.” The replacement shirt was worse, making her

skin feel as though she had experienced a burn. In late fall to December 2018, Ms. Gilbert wore

the Passport Plum dress, resulting in sore throats, headaches, body aches and fatigue. She had these

symptoms each time she worked a flight wearing the Uniform. In January 2019, Ms. Gilbert

contacted Delta’s Uniform Committee, which advised her to file an on-the-job injury report (i.e.,


                                                 5
        Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 6 of 31


workers’ compensation claim), which she filed in January 2019. On February 25, 2019, Ms.

Gilbert was sent to a dermatology center in Atlanta for “patch” testing by Sedgwick, the worker’s

compensation administrator, and she had to stay out of work for the whole week. She became sick

after the patch test, developing a sore throat, headache and body aches, which lasted almost two

weeks. On March 1, 2019, the dermatologist who conducted the patch test on Ms. Gilbert using

her Uniform concluded that she is highly allergic to the “disperse dyes” and Formaldehyde in the

Uniform. The dermatologist recommended that her uniform be changed. Ms. Gilbert was placed

on short-term disability leave by Delta from March 5 through April 2, 2019. While on short-term

disability leave, she was required to use her “certified time” in order to receive her pay. Ms.

Gilbert returned to work on April 3, 2019 and is now allowed to wear a black pants suit and white

blouse, rather than the Passport Plum Uniform. Since then, she has experienced no physical

symptoms.

       14. Plaintiff Michael Marte, a Delta employee of 21 years and ramp agent is a resident and

citizen of Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, he is a citizen of Georgia. As a

result of his exposure to the Uniform, Mr. Marte has experienced significant rashes, skin irritation

and permanent scaring on his face, head, arms, torso and back from wearing the red-colored

Uniforms.    In August 2018, Mr. Marte started seeking treatment from dermatologists for his

symptoms. He has continually received treatment from a dermatologist to date. Mr. Marte’s

dermatologist conducted a patch test on him. The results of the patch test, which were issued in

September 2019, show that Mr. Marte is allergic to certain allergens associated with the red-color

Uniforms that he is required to wear as a Delta employee. In particular, the testing results indicate

that he has a “contact allergy to Dimethylol dihydroxy ethylene urea,” which is a type of textile

resin. Mr. Marte’s dermatologist has recommended that he wear an alternative uniform in order

to continue his employment at Delta. Mr. Marte has communicated with Delta and Lands’ End


                                                 6
        Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 7 of 31


about his skin conditions resulting from the red-colored Uniforms. Delta originally contacted Mr.

Marte’s wife after seeing a post she made on the Facebook page of a group of Delta flight

attendants who communicate about the adverse health issues associated with their Uniforms. Delta

originally informed Mr. Marte that he did not have to wear the Uniforms, but then required him to

do so again after about two weeks. Lands’ End sent him three new sets of red-colored Uniforms,

but he has continued to have adverse skin reactions to those new Uniforms, too. Mr. Marte also

has worn a white undershirt under his red-colored Uniform shirts, but that has not helped him or

alleviated his skin conditions.

       15.     Plaintiff, Monica DeCrescentis, a Delta employee and flight attendant who resides

and is a citizen of New York, New York. For purposes of 28 U.S.C. § 1332, she is a citizen of

New York. As a result of her exposure to the Uniforms she has experienced skin reactions,

headaches and a low white blood cell count during the time when she has been required to wear

the Uniform. On January 30, 2019, Delta contacted Ms. DeCrescentis and asked her if she would

agree to have her dress tested for chemicals, and she agreed to such testing. On February 1, 2019,

Lands’ End and Delta jointly called Ms. DeCrescentis and told her that she should wear her current

dress to work and not wash it after wearing it or before returning it to Lands’ End for

testing. Promptly thereafter, Lands’ End sent her a shipping kit to pack the dress she had been

wearing, which included a plastic bag and tin foil, along with a questionnaire and UPS return label.

She followed those instructions and returned her dress to Lands’ End on February 5, 2019. She

has followed up repeatedly with Lands’ End, but has not received a response. During the February

1 call, Ms. DeCrescentis also was instructed that, with respect to the new Uniform pieces that she

would receive, she had to wash them five times in a washing machine and dry them five times in

a dryer before wearing them to work, and that she cannot hand wash or line-dry them. In March

2019, Ms. DeCrescentis spoke with Rob Wissell, Director IFS Communications, Employee


                                                 7
        Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 8 of 31


Engagement & Uniforms at Delta, about the Uniform and her concerns. He responded that

passengers love the purple Uniforms and that Delta was getting positive feedback. Delta wanted

her to try the V-neck dress, blouse and sweater set, but she declined because these items are giving

employees rashes, heart palpitations and respiratory flu like symptoms. On May 3, 2019, Ms.

DeCrescentis called Lands’ End about a new, untreated Uniform that was going to be released in

June 2019, but she was told that she could not order an untreated Uniform. On May 4, 2019, Ms.

DeCrescentis filed an on-the-job injury report (i.e., workers’ compensation claim) with Delta. She

filed that report because she was told that only employees who make such a filing will be

considered for an untreated Uniform that might be released shortly. On May 6, 2019, Mr. Wissell

informed Ms. DeCrescentis that only a “very limited supply” of untreated uniforms would be

released and she was required to wear her current Uniform while working as a flight attendant at

Delta. On November 24, 2019, Ms. DeCrescentis received approval via email that she was

permitted to wear the Black and White Uniform. She purchased the Black and White Uniform and

put in for reimbursement from Delta. She has worn the Black and White Uniform on every flight

since December 12, 2019. Additionally, Ms. DeCrescentis has experienced dye transfer issues,

both onto her body and her possessions, including her sheets and towels, pantyhose, white robe,

white tee shirt, clear hangars and her bathtub.

       16. Plaintiff, Rachel Abukhdeir, is a Delta employee and flight attendant who is a resident

and citizen of Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, she is a citizen of Georgia. As

a result of her exposure to the Uniforms she has experienced breathing difficulties, contact

dermatitis, hives and sinus problems that did not occur until she was exposed to the Lands’ End

garments and as a result of that exposure. She initially purchased the Signature and V-neck dresses

from Lands’ End. Mrs. Abukhdeir was first exposed to the Uniform pieces on May 29, 2018 and

by early June she began experiencing a runny nose, contact dermatitis, redness and hives. She was


                                                  8
        Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 9 of 31


permitted to try numerous other pieces in the collection which were “untreated” but continued to

experience these systems even with the untreated garments. In October 2018, Mrs. Abukhdeir

started noticing respiratory problems, such as shortness of breath which continued for the

remaining time she was required to wear the Uniform. She visited a pulmonologist at her own

expense and was diagnosed with reactive airway disease. Sedgewick ultimately reimbursed her for

the costs associated with her first pulmonologist visit. Sedgewick also paid for her dermatology

visit and patch test where she reacted to every single Delta garment along with disperse dyes and

formaldehyde. In April 2019, she filed an on-the-job injury report with Sedgwick and missed 17

days of work. Her physical symptoms started to abate during this short-term disability leave.

When Mrs. Abukhdeir returned to work, she was permitted to wear the black and white attire which

further eased her symptoms. A follow-up retest with a pulmonologist paid for by Sedgewick, four

months after she was out of the uniform was negative for reactive airway disease.

        In addition, the garments would bleed purple dye onto her skin despite repeated washing

in accordance with the laundering instructions, and caused crocking on towels.

       17.     Plaintiff Stephanie Andrews, a Delta Employee and flight attendant, is a resident

and citizen of Texas and is currently domiciled in Alvin, Texas. For purposes of 28 U.S.C. § 1332,

she is a citizen of Texas. As a result of her exposure to the Uniforms, she suffers from asthma,

vocal cord dysfunction, breathing difficulties, shortness of breath, coughing, tightness of chest,

contact dermatitis, skin rashes, hives, hair loss, heart palpitations, fatigue, and auto-immune

conditions.

       18.     Plaintiff Janelle Austin, a Delta Employee and flight attendant, is a resident and

citizen of Georgia and is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. §

1332, she is a citizen of Georgia. As a result of her exposure to the Uniforms, she suffers from hair




                                                 9
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 10 of 31


loss, skin irritation, rashes, itchiness, difficulty breathing, fatigue, headaches, eye irritation and

sinus irritation.

        19.     Plaintiff Phyllis Heffelfinger, a Delta Employee and flight attendant, is a resident

and citizen of Ohio and is currently domiciled in Loudonville, Ohio. For purposes of 28 U.S.C. §

1332, she is a citizen of Ohio. As a result of her exposure to the Uniforms, she suffers from chest

pain and difficulty breathing.

        20.     Plaintiff Kelli Heist, a Delta Employee and gate agent, is a resident and citizen of

Florida and is currently domiciled in Clearwater, Florida. For purposes of 28 U.S.C. § 1332, she

is a citizen of Florida. As a result of her exposure to the Uniforms, she suffers from itchiness,

coughing, fatigue, headaches, rashes, hives and vocal cord dysfunction.

        21.     Plaintiff Virginia Mathios, a Delta Employee and flight attendant, is a resident and

citizen of Utah and is currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. §

1332, she is a citizen of Utah. As a result of her exposure to the Uniforms, she suffers from

difficulty breathing, bloody urine, rashes, hives and vocal cord dysfunction.

        22.     Plaintiff Janet Murphree, a Delta Employee and flight attendant, is a resident and

citizen of Tennessee and is currently domiciled in Bolivar, Tennessee. For purposes of 28 U.S.C.

§ 1332, she is a citizen of Tennessee. As a result of her exposure to the Uniforms, she suffers from

skin irritation, rashes, difficulty breathing, fatigue, sinus irritation, headaches, throat irritation,

coughing and itchiness.

        23.     Plaintiff Dana Smith, a Delta Employee and flight attendant, is a resident and

citizen of Texas and is currently domiciled in San Antonio, Texas. For purposes of 28 U.S.C. §

1332, Plaintiff, she is a citizen of Texas. As a result of her exposure to the Uniforms, she suffers

from skin irritation, skin rashes, hair loss, headaches, blurred vision, difficulty breathing, vocal




                                                  10
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 11 of 31


cord dysfunction, coughing, nasal drip, throat irritation, heart palpitations, and dyes found on her

ovaries following a hysterectomy.

        24.     Plaintiff Hope Tucker, a Delta Employee and flight attendant, is a resident and

citizen of Washington and is currently domiciled in Liberty Lake, Washington. For purposes of 28

U.S.C. § 1332, she is a citizen of Washington. As a result of her exposure to the Uniforms, she

suffers from difficulty breathing, vocal cord dysfunction, coughing, nasal drip, throat irritation and

heart palpitations. In addition, the garments would bleed purple dye onto her skin despite repeated

washings in accordance with the laundering instructions, and caused crocking onto her

undergarments, shirts, towels and other items.

        25.     Plaintiff Lisa Uddin-Barneswright, a Delta Employee and flight attendant, is a

resident and citizen of Georgia and is currently domiciled in Newnan, Georgia. For purposes of 28

U.S.C. § 1332, she is a citizen of Georgia. As a result of her exposure to the Uniforms, she suffers

from skin irritation, itchiness, rashes, difficulty breathing, fatigue and hair loss.

        26.     Plaintiff Michele Warner, a Delta Employee and flight attendant, is a resident and

citizen of Minnesota and is currently domiciled in Gem Lake, Minnesota. For purposes of 28

U.S.C. § 1332, she is a citizen of Minnesota. As a result of her exposure to the Uniforms, she

suffers from skin irritation, itchiness, rashes, vertigo, hair loss, fatigue, headaches, muscle cramps,

swollen glands and vocal cord dysfunction.

        27.     Plaintiff Lynda Valdez, a Delta Employee and flight attendant, is a resident and

citizen of New York and is currently domiciled in Levittown, New York. For purposes of 28 U.S.C.

§ 1332, she is a citizen of New York. As a result of her exposure to the Uniforms, she suffers from

skin irritation, rashes, itchiness, coughing and swollen lymph nodes.




                                                  11
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 12 of 31


       28.     Plaintiffs Gilbert, Marte, DeCrescentis, Abukhdeir, Andrews, Austin, Heffelfinger,

Heist, Mathios, Murphree, Smith, Tucker, Uddin-Barneswright, Warner, and Valdez are

collectively referred to herein as “Class Representatives”.

       29.     Additional plaintiffs are included in the Third Amended Appendix A, and their

respective allegations are expressly incorporated herein.

                                            Defendants

       30.     Defendant Lands’ End, Inc. is a Delaware corporation with its principal place of

business located at 1 Lands' End Lane, Dodgeville, Wisconsin 53595.

       31.     Defendant Lands’ End Business Outfitters, Inc. is a Delaware corporation with its

principal place of business located at 1 Lands’ End Way, Dodgeville, Wisconsin 53595.

       32.     At all relevant times, Defendants were engaged in the business of manufacturing,

designing, developing, manufacturing, testing, promoting, packaging, marketing, distributing,

selling and warranting Lands’ End products, including the Uniforms manufactured for the Delta

Employees.

                                  JURISDICTION & VENUE

       33.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331.

This Court also has subject matter jurisdiction pursuant to the Class Action Fairness Act of 2005,

28 U.S.C. § 1332(d)(2), as the Class contains more than 100 members, at least one of whom

maintains citizenship in a state diverse from Defendant, and seeks in the aggregate more than five

million dollars ($5,000,000.00), exclusive of costs and interest.

       34.     Lands’ End is amenable to personal jurisdiction in Wisconsin, given that it is a

citizen of Wisconsin, a substantial portion of the wrongdoing alleged to have occurred took place

in Wisconsin, and Lands’ End conducts business within Wisconsin.




                                                12
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 13 of 31


       35.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Lands’ End

is a citizen and resident within this District and a substantial part of the events giving rise to the

claims set forth herein occurred in and emanated from this District.

       36.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331.

       37.     Venue is proper in this judicial district as both Defendants reside in the State of

Wisconsin and within this District. 28 U.S.C. §§ 1332(c)(i) & 1391(b)(1).

                                  FACTUAL BACKGROUND

Lands' End Provides New Uniforms to Delta

       38.     On its website, Lands’ End describes itself as “a leading multi-channel international

retailer of casual clothing, accessories . . . legendary for high-quality products at an exceptional

value, plus a commitment to world-class customer service and an unconditional guarantee.”

Business Outfitters by Lands’ End is described as a trusted brand partner providing “quality, high-

value apparel and promotional products.”

       39.     In 2016, Delta contracted with Lands’ End to provide the new employee Uniforms.

       40.     The Uniforms were designed by Zac Posen of Bravo’s Project Runway for its

above-the-wing employees. This line of Uniforms for above-the-wing employees at Delta, which

are bright purple, technically known as “Passport Plum,” consist of various articles of clothing,

including a V-neck signature dress, a skirt and blouse, a mock turtleneck, a vest, a sweater set and

a pants suit. Delta requires its ramp agents (i.e., below-the-wing employees) to wear Uniforms

consisting of red shirts from Lands’ End, including a red button-up polo shirt, a red and black

quarter-zip polo shirt and a short-sleeve button down red and black cargo shirt.

       41.     Additional products which incorporated the design were also available, but had to

be purchased by employees through Delta’s employee website based in Atlanta, Georgia, which

had a direct link to Lands’ End for ordering.


                                                 13
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 14 of 31


       42.     The Uniforms are described as high stretch, wrinkle and stain-resistant, waterproof,

anti-static, and deodorizing. Various chemical additives and finishes were used during the

manufacturing process to ensure these characteristics.

       43.     On May 29, 2018, the Uniforms were officially launched and distributed to the

Delta Employees.

       44.     The Uniforms have been worn by approximately 64,000 Delta Employees,

including 24,000 flight attendants and 40,000 airport customer service ticket and gate agents, Sky

Club employees, airport customer service ramp agents, cargo employees, GSE Maintenance

employees and TechOps employees.

       45.     Upon information and belief, Lands’ End was aware of prior health problems

experienced by flight attendants at Alaska Airlines and American Airlines caused by the uniforms

its employees were wearing.

       46.     Upon information and belief, Delta made Lands’ End aware of these problems

during contract negotiations, and the uniform contract contains warranties and indemnities

regarding the safety of the Uniforms.

       47.     In the alterative, Lands’ End should have been aware of these prior health problems

experienced by flight attendants at Alaska Airlines and American Airlines because of the

experience they had with the uniforms these employees were wearing.

Delta Employees Experience Adverse Health Reactions

       48.     At all times before May 29, 2018, Plaintiffs wore approved Delta uniforms while

performing their occupational tasks. Their ability to perform their assigned duties was not

compromised by their uniforms prior to that date, and Plaintiffs did not experience adverse health

issues from the previous uniforms.




                                                14
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 15 of 31


       49.     Shortly after the Uniforms were introduced, many Delta Employees began

experiencing serious reactions, causing grave concern for their health. See supra at ¶ 5.

       50.     Plaintiffs have complained of health problems as a result of wearing or merely

being in proximity to these Uniforms.

       51.     On August 30, 2019, Delta reported that “since launch, 1,900 of [its] 64,000

employees reported some type of concern” with the Uniforms. However, based upon information

and belief, the number of injured Delta Employees is significantly higher as many do not report

their symptoms and health scares to Delta.

       52.     Adverse reactions to the allergens and sensitizers in the Uniforms have resulted in

a substantial increase in absences and grounding of Delta Employees.

       53.     In addition to the foregoing, the Delta Employees’ symptoms are serious enough

that several flight attendants have been forced to abandon their flights mid-trip, necessitating

unscheduled returns. Emergency medical care has been required either out of their home state or

out of the country. During flights, flight attendants have experienced difficulty speaking and

breathing.

       54.     Many Delta Employees requested alternate uniforms from Defendants only to be

provided another one of the same Uniforms that caused the original adverse health effects.

The NIOSH Report on the Uniforms

       55.     On June 26, 2019, after receiving dozens of complaints from Delta Employees, the

National Institute of Occupational Safe and Health (“NIOSH”) issued a Health Hazard Evaluation

Report (“NIOSH Report”) concerning the Uniforms Delta employees were required to wear. A

copy of the NIOSH Report is attached here to as Exhibit A.




                                                15
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 16 of 31


        56.     The NIOSH concluded: “It is possible that textile chemicals in the uniforms or the

physical irritant properties of the uniform fabrics have caused skin symptoms among Delta

employees.” Exhibit A, p. 7.

        57.     The NIOSH Report recommended that Delta “[c]ontinue to offer alternatives to the

new uniform to employees who have developed symptoms and/or health effects related to wearing

the new Uniforms. Allow employees to use alternative Uniforms on a long term basis, if symptoms

resolve with the alterative.” Id., p. 9.

Plaintiffs’ Testing of the Uniforms

        58.     Plaintiffs have conducted their own preliminary investigative testing of samples of

the Uniforms. These tests revealed the presence of chemicals and heavy metals far in excess of

industry-accepted safe levels for garments.

        59.     These chemicals and heavy metals include the following, and are known to cause

significant reactions and adverse health conditions:

                a.      Chromium – harmful to the skin, eyes, blood, and respiratory system;

                b.      Antimony – harmful to the eyes and skin; causes hair loss;

                c.      Mercury – at high vapor concentrations, it can cause quick and severe lung

        damage; at low vapor concentrations over an extended period of time, it can cause

        neurological disturbances, memory problems, skin rash, and kidney abnormalities; it can

        pass from a mother to her baby through the placenta during pregnancy and through breast

        milk after birth;

                d.      Formaldehyde – can cause skin, throat, lungs, and eye irritation; repeated

        exposure can cause cancer;

                e.      Fluorine – can cause eye irritation; harmful to kidneys, teeth, bones, nerves

        and muscles; and


                                                 16
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 17 of 31


               f.     Bromine – can cause skin, mucous membrane, and tissue irritation.

                                    CAUSES OF ACTION
                                  COUNT 1 – NEGLIGENCE

       60.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       61.     This claim is brought on behalf of the individual Plaintiffs and the Class.

       62.     Defendants owe a duty to the individual Plaintiffs and the Class, to use reasonable

care in designing, developing, manufacturing, testing, promoting, packaging, marketing,

distributing and selling the Uniforms.

       63.     Defendants were negligent in failing to use reasonable care in designing,

developing, manufacturing, testing, promoting, packaging, marketing, distributing and selling the

Uniforms. Defendant breached their aforementioned duty by:

               a.     Failing to design the Uniforms so as to avoid an unreasonable risk of harm

       to Delta Employees, including the Plaintiffs, who wore the Uniforms and brought them into

       their homes;

               b.     Failing to use reasonable care in the testing of the Uniforms so as to avoid

       an unreasonable risk of harm to Delta Employees, including the Plaintiffs, who wore the

       Uniforms and brought them into their homes;

               c.     Failing to use reasonable care in inspecting the Uniforms so as to avoid an

       unreasonable risk of harm to Delta Employees, including the Plaintiffs, who wore the

       Uniforms and brought them into their homes;

               d.     Failing to use reasonable care in collecting and/or analyzing adverse event

       reports prepared by Delta Employees regarding the Uniforms so as to avoid an

       unreasonable risk of harm to Delta Employees, including the Plaintiffs, who wore the

       Uniforms and brought them into their homes; and
                                                17
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 18 of 31


               e.      Otherwise negligently or carelessly developed, manufactured, promoted,

       packaged, marketed, distributed and sold the Uniforms so as to avoid an unreasonable risk

       of harm to Delta Employees, including the Plaintiffs, who wore the Uniforms and brought

       them into their homes.

       64.     As a direct and proximate result of Lands' End's negligence, Plaintiffs and the Class

have suffered and/or in the future will suffer personal injuries, pain and suffering, severe emotional

distress, property damage, financial or economic loss, including medical services and expenses,

lost income and other damages.

                            COUNT 2 – STRICT DESIGN DEFECT

       65.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       66.     This claim is brought on behalf of the individual Plaintiffs and the Class.

       67.     At all times material to this action, Defendants were responsible for designing,

developing, manufacturing, testing, promoting, packaging, marketing, distributing and selling the

Uniforms.

       68.     The Uniforms are defective and unreasonably dangerous to Plaintiffs and the Class.

       69.     The Uniforms are defective in their design or formulation in that they are not

reasonably fit, suitable, or safe for their intended purpose and/or its foreseeable risks exceed the

benefits associated with their design and formulation.

       70.     At all times material to this action, the Uniforms were not safe and were not suited

for the purposes for which Defendants, directly and indirectly, advertised, marketed, and promoted

them at the time Defendants designed, manufactured, distributed, and sold the Uniforms and

placed the Uniforms in the stream of commerce.




                                                 18
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 19 of 31


       71.     The Uniforms were defective and unreasonably dangerous when they left control

of Defendants in one or more of the following manners:

               a.      The risk associated with wearing the Uniforms far outweighs the utility

       derived from wearing them;

               b.      Defendants failed to provide adequate warnings regarding the hazards

       associated with wearing the Uniforms;

               c.      The Uniforms were defectively designed and unreasonably dangerous in

       design and composition in that other products could achieve similar results without the

       risks presented by the Uniforms; and

               d.      The Uniforms failed to comply with the implied warranty that the product

       was safe, suitable, and free of defects when used for its intended purpose.

       72.     At the time the Uniforms left the control of Defendants, there were practical and

feasible alternative designs that would have prevented and/or significantly reduced the risk of

injuries to the Plaintiffs and the Class without impairing the reasonably anticipated or intended

function of the Uniforms. These safer alternative designs were economically and technologically

feasible, and would have prevented or significantly reduced the risk and amount of injuries to

Plaintiffs and the Class without substantially impairing the Uniforms’ utility.

       73.     As a direct and proximate result of Lands’ Ends defective design of the Uniforms,

Plaintiffs and the Class have suffered and/or in the future will suffer personal injuries, pain and

suffering, severe emotional distress, property damage, financial or economic loss, including

medical services and expenses, lost income and other damages.

                         COUNT 3 – MANUFACTURING DEFECT

       74.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.


                                                19
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 20 of 31


       75.     This claim is brought on behalf of the individual Plaintiffs and the Class.

       76.     The Uniforms manufactured by Lands’ End, which Plaintiffs were required to wear

during working hours, were not reasonably safe and suitable for their intended use and were

defective with respect to their manufacture.

       77.     As a direct and proximate result of Lands' End's defective manufacturing of the

Uniforms, Plaintiffs and the Class have suffered and/or in the future will suffer personal injuries,

pain and suffering, severe emotional distress, property damage, financial or economic loss,

including medical services and expenses, lost income and other damages.

                                COUNT 4 – FAILURE TO WARN

       78.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       79.     This claim is brought on behalf of the individual Plaintiffs and the Class.

       80.     The Uniforms manufactured by Lands’ End to be worn by Plaintiffs were not

reasonably safe and suitable for their intended use, were defective and lacked appropriate and

necessary warnings.

       81.     Defendants had a duty to warn Plaintiffs of the risks and/or defects about which it

knew or should have known.

       82.     Defendants failed to adequately warn Plaintiffs that the Uniforms were

unreasonably dangerous and defective because they could result in severe adverse health effects

and/or property damage, including those enumerated in this Complaint.

       83.     At all times relevant hereto, Defendants intended the Delta Employees, including

Plaintiffs, to wear the Uniforms and knew or should have known that the Uniforms were defective

and dangerous.




                                                20
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 21 of 31


       84.     The Uniforms were used/worn by Plaintiffs in a reasonably anticipated and

foreseeable manner, and in the manner for which the Uniforms were intended.

       85.     At all relevant times hereto, Defendants were situated in the chain of commerce

and transferred, sold, marketed, advertised, or distributed the Uniforms in the regular course of

business.

       86.     At all times relevant hereto, the Uniforms were in the same, or substantially the

same, defective and unreasonably dangerous condition when put to its reasonably anticipated and

foreseeable use.

       87.     Defendants knew or should have known of the risk of injury from the Uniforms,

but failed to provide adequate warning to users/wearers of the product, failed to immediately recall

the Uniforms and continued to sell and distribute the Uniforms for use by Delta Employees. As a

direct result, the Uniforms manufactured and/or supplied by Defendant were defective due to

inadequate post-marketing warnings or instructions.

       88.     Had Defendants adequately warned Plaintiffs they would have been alerted to the

problem and would have taken steps to avoid the adverse health consequences before they

occurred.

       89.     As a direct and proximate result of Lands' End's failure to warn as to the allergen

and sensitizing properties of the Uniforms, Plaintiffs and the Class have suffered and/or in the

future will suffer personal injuries, pain and suffering, severe emotional distress, property damage,

financial or economic loss, including medical services and expenses, lost income, and other

damages.

                     COUNT 5 – BREACH OF EXPRESS WARRANTY

       90.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.


                                                 21
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 22 of 31


       91.     This claim is brought on behalf of the individual Plaintiffs and the Class.

       92.     Defendants made assurances to Delta and the Delta Employees that the Uniforms

would be safe and suitable for their intended purpose and that they were “Guaranteed.”

       93.     Plaintiffs and the Class are the intended third-party beneficiaries of Lands’ End’s

warranties because there is a valid and binding contract between Delta and Lands’ End, the contract

was intended to protect the safety of Delta’s Employees who would be required to wear the

Uniforms, and the benefit to the Delta Employees is sufficiently immediate, rather than incidental,

to indicate the assumption by the contracting parties of a duty to compensate the Delta Employees

if the benefit of the warranty is lost. Consequently, Plaintiffs and the Class are in privity with

Defendants.

       94.     To the extent required under applicable choice of law, Plaintiffs and the Class

reasonably relied upon Lands’ End’s express warranties and guarantees that the Uniforms were

safe, merchantable, and suitable for their intended purpose and free from defects.

       95.     Defendants breached their express warranties by selling unreasonably dangerous

and defective uniforms jeopardizing the health and safety of the Delta Employees.

       96.     Plaintiffs notified Lands’ End of the breach through their individual efforts to

obtain safe replacement uniforms. Lands' End was on notice of the breach of warranty well before

Plaintiffs and the Class filed their original Complaint.

       97.     As a direct and proximate result of Lands’ End’s breach of its express warranties,

Plaintiffs and the Class have suffered personal injuries, pain and suffering, emotional distress,

property damage, financial and economic loss, including obligations for medical services and

expenses, lost income and other damages.




                                                 22
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 23 of 31


                     COUNT 6 – BREACH OF IMPLIED WARRANTY

       98.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       99.     This claim is brought on behalf of the individual Plaintiffs and the Class.

       100.    The Lands’ End Uniforms are “goods” under the Uniform Commercial Code

(“UCC”).

       101.    Lands’ End is a “merchant” under the UCC.

       102.    Lands’ End impliedly warranted the merchantable quality of the Uniforms and that

they were fit for the ordinary purpose for which they were intended.

       103.    To the extent required under applicable choice of law, Plaintiffs and the Class are

in privity with Lands’ Ends’ and relied upon Lands’ End’s implied warranties of merchantability

in wearing and/or purchasing the Uniforms.

       104.    The Uniforms supplied by Defendants breached these implied warranties,

jeopardizing the health, safety, and property of Plaintiffs and the Class.

       105.    As a direct and proximate result of Lands’ End's breach of its implied warranties,

Plaintiffs and the Class have suffered personal injuries, pain and suffering, emotional distress,

property damage, financial and economic loss, including obligations for medical services and

expenses, lost income and other damages.

COUNT 7 – VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT (“MMWA”)
                        15 U.S.C. § 2301, ET SEQ.

       106.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       107.    This claim is brought on behalf of the individual Plaintiffs and the Class.

       108.    Plaintiffs are “consumers” within the meaning of the MMWA.



                                                 23
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 24 of 31


       109.    Lands’ End is a “supplier[]” and “warrantor” within the meaning of the MMWA.

       110.    The Uniforms are “consumer products” within the meaning of the MMWA.

       111.    Defendants’ written affirmations of fact, promises, and descriptions as alleged

created written and/or implied warranties within the meaning of the MMWA. Defendant’s written

affirmations of fact, promises, and descriptions as alleged created a “written warranty” as to the

Uniforms. There was also an implied warranty for the sale of such product within the meaning of

the MMWA. Such warranties were further described in the express and implied warranty count

above. As detailed herein, Defendant breached these express and implied warranties, as the

Uniforms were not fit and suitable for their intended use, were not defect free, and were harmful

to Plaintiffs and the class members.

       112.    These defects existed when the Uniforms left Defendants’ control.

       113.    Despite reasonable opportunity to honor its disclosure and remedy obligations,

Lands’ End violated the MMWA, causing injury to Plaintiffs and the Class.

       114.    The amount in controversy with respect to the Plaintiffs’ individual claims meets

or exceeds the sum or value of $25. There are more than 100 individuals in the Class. In addition,

the amount in controversy meets or exceeds the sum or value of $50,000 (exclusive of interest and

costs) computed on the basis of all claims to be determined in this suit.

       As a direct and proximate result of Lands’ End's violation of the MMWA, Plaintiffs and

the Class sustained damages and other losses in an amount to be determined at trial.

                              COUNT 8 - INJUNCTIVE RELIEF

       115.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       116.    This claim is brought on behalf of the individual Plaintiffs and the Class.




                                                24
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 25 of 31


       117.    Plaintiffs and the Class have been, and continue to be, exposed to Lands’ Ends’

dangerous Uniforms by virtue of their employment with Delta.

       118.    As set forth above, Plaintiffs and the Class have experienced adverse reactions from

the exposure to the Uniforms. Some continue to experience reactions as they wear the Uniforms.

Other Delta Employees react to the Uniforms by merely being in their presence.

       119.    Delta Employees are susceptible to experiencing adverse reactions as result of their

cumulative exposures to the allergens and sensitizers in and emanating from the Uniforms.

       120.    By providing the unsafe Uniforms to the Delta Employees and by failing to

promptly recall the Uniforms, Lands’ End has exposed the Delta Employees to ongoing and future

risks of adverse medical conditions.

       121.    Plaintiffs and the Delta Employees have an increased risk of developing other

medical conditions, including the triggering of various autoimmune conditions, adverse effects to

the endocrine system, and damage to liver and kidney function.

       122.    As a remedy and to prevent further and continuing injuries to Delta Employees,

Lands’ End should be ordered to recall all Uniforms that have been issued.

       123.    As an additional or alternative remedy, Lands’ End should establish and fund a

medical monitoring fund in an amount that will assist in diagnosing and treating the adverse health

effects experienced by Plaintiffs and the Class as a result of the Uniforms.

       124.    By actively monitoring and testing Plaintiffs and the Class, the risk that they will

suffer long-term or latent injuries, diseases, or losses due to inadequate treatment will be

significantly reduced.

       125.    Plaintiffs and the Class seek an injunction creating a court-supervised, defense-

funded medical monitoring program that will facilitate the screening and diagnosis of Plaintiffs




                                                25
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 26 of 31


and the Class for medical conditions resulting from their exposure to the Uniforms’ allergens and

sensitizers.

        126.    Plaintiffs and the Class have no adequate remedy at law in that monetary damages

alone cannot compensate them for past injuries and losses and/or prevent future injuries and losses.

        127.    Without injunctive relief in the form of a recall and a medical monitoring program,

Plaintiffs and the Class will continue to face an unreasonable risk of preventable injury and

disability.

                                     CLASS ALLEGATIONS

        128.    The Class Representatives bring this action on behalf of themselves and all other

persons similarly situated, pursuant to Rules 23(b)(2) and 23(b)(3) of the Federal Rules of Civil

Procedure on behalf of the following class and sub-class:

                a.      All Delta Employees, including flight attendants, gate agents, ramp agents,

        Sky Club employees, cargo employees; GSE Maintenance employees, and TechOps

        employees employed by Delta in the United States who presently wear, previously wore,

        presently work or previously worked in the vicinity of the Passport Plum and red-colored

        Uniforms manufactured by Lands’ End.

                b.      All Delta Employees, including flight attendants, gate agents, ramp agents,

        Sky Club employees, cargo employees; GSE Maintenance employees, and TechOps

        employees employed by Delta in the United States who have experienced the bleeding of

        colors and/or crocking from the Lands’ End Uniforms onto their skin, accessories, other

        garments or furnishings resulting in property damage.

                c.      Plaintiffs reserve the right to define additional sub-classes at the time class

        certification is sought.

        129.    Excluded from the Class are the following:


                                                  26
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 27 of 31


                  a.     Defendants, any entity in which Defendants have a controlling interest, and

       their legal representatives, officers, directors, employees, assigns, and successors, and

                  b.     The Judge to whom this case is assigned and any member of the Judge’s

       immediate family.

       130.       Numerosity: The members of the Class are so numerous that individual joinder of

all members is impracticable. To date, tens of thousands of Delta Employees have worn or been

exposed to the unsafe Uniforms, and thousands have lodged complaints with Delta’s human

resources departments. The Class is believed to compose 64,000 members.

       131.       Commonality & Predominance: There are common questions of fact and law that

predominate over any questions affecting only individual members of the Class. These common

issues include:

                  a.     Whether the Uniforms have caused members of the Class to suffer adverse

       health reactions;

                  b.     Whether the Uniforms pose a substantial risk to the Class of causing future

       adverse health reactions;

                  c.     Whether the Uniforms bleed and crock resulting in purple or red coloring

       leaching into Class members’ skin, staining their clothing and other possessions, resulting

       in permanent damage to their possessions that come in contact with the Uniforms.

                  d.     Whether the conduct of Lands’ End was negligent;

                  e.     Whether the Uniforms are defective in their design or formulation;

                  f.     Whether the Uniforms are defective in their manufacture;

                  g.     Whether Lands’ End provided adequate warnings to the Class regarding the

       hazards associated with the Uniforms;




                                                  27
       Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 28 of 31


               h.      Whether Lands’ End expressly or impliedly warranted the safety of the

       Uniforms;

               i.      Whether Lands’ End should be required to recall all defective Uniforms;

       and

               j.      Whether Lands’ End should be required to establish a medical monitoring

       protocol to ensure that the Class receives routine medical screening for future illness caused

       by the Uniforms.

       132.    Typicality: Class Representatives’ claims are typical of the claims of the other class

members because, among other things, all class members are at risk for short and long-term injuries

resulting from exposure to the Uniforms. The claims of Class Representatives and the Class all

arise from the same wrongful practices and conduct, and they seek relief on the same legal theories.

       133.    Adequacy of Representation: Class Representatives are adequate representatives

of the Class because their interests do not conflict with the interests of other members of the Class

they seek to represent. They have retained competent counsel experienced in complex and class

action litigation who intend to prosecute this action vigorously. Class members’ interests will be

fairly and adequately protected by Class Representatives and their counsel.

       134.    Superiority: A class action is superior to all other available methods for the fair

and efficient adjudication of the propriety of injunctive relief. Individual litigation of whether

injunctive relief is warranted on a class member by class member basis is neither economically

feasible nor procedurally practicable.

       135.    Declaratory and Injunctive Relief: Defendants have acted or refused to act on

grounds generally applicable to Plaintiffs and members of the Class, thereby making appropriate

final injunctive relief as described herein.




                                                 28
        Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 29 of 31


        136.   Alternative Relief: To the extent that a Class is not certified for a cause of action

or any and all causes of action, each individual Plaintiff seeks his or her remedies under each and

all causes of action.

                                  DEMAND FOR JURY TRIAL

        Plaintiffs and the Class demand a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs on behalf of themselves and the Class, pray for judgment

against Defendants for the following relief:

       i.      All recoverable damages sustained by Plaintiffs and the Class;

      ii.      Appropriate injunctive relief to which Plaintiffs and members of the Class are

entitled, including a recall of the Uniforms and ongoing monitoring of Plaintiffs’ health;

     iii.      Certification of the putative Class and sub-class; appointing the putative Class

Representatives as class representatives; and naming Plaintiffs’ counsel as class counsel of the

following class and sub-class:

               a.       All Delta Employees including flight attendants, gate agents, ramp agents,

        Sky Club employees, cargo employees; GSE Maintenance employees, and TechOps

        employees employed by Delta in the United States who presently wear, previously wore,

        presently work or previously worked in the vicinity of the Passport Plum and red-colored

        Uniforms manufactured by Lands’ End.

               b.       All Delta Employees, including flight attendants, gate agents, ramp agents,

        Sky Club employees, cargo employees; GSE Maintenance employees, and TechOps

        employees employed by Delta in the United States who have experienced the bleeding of

        colors and/or crocking from the Lands’ End Uniforms onto their skin, accessories, other

        garments or furnishings resulting in property damage.


                                                  29
  Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 30 of 31


iv.      Pre-judgment and post-judgment interest as allowed by law;

v.       Payment of reasonable attorneys' fees and costs as may be allowable under law; and

vi.      Such other relief as the Court may deem just and proper.

  Submitted this 20th day of May, 2020.

                                       NAGEL RICE, LLP


                                       By /s/ Bruce H. Nagel
                                       Bruce H. Nagel
                                       (Admitted Pro Hac Vice)
                                       Randee M. Matloff
                                       (Admitted Pro Hac Vice)
                                       103 Eisenhower Parkway
                                       Roseland, New Jersey 07068
                                       973-618-0400
                                       bnagel@nagelrice.com
                                       rmatloff@nagelrice.com


                                       CERASIA & DEL REY-CONE LLP


                                       By /s/ Edward Cerasia II
                                       Edward Cerasia II
                                       Bar No. 2475127
                                       150 Broadway, Suite 1517
                                       New York, New York 10038
                                       646-525-4231
                                       ed@cdemploymentlaw.com



                                       TERRELL HOGAN YEGELWEL, P.A.


                                       By /s/ Bruce A. Maxwell_________
                                       Bruce A. Maxwell, Esq. (Admitted to the
                                       U.S. Supreme Court: 03/29/1993)
                                       maxwell@terrellhogan.com
                                       Bradley G. Bodiford, Esq. (admitted pro hac vice)
                                       bodiford@terrellhogan.com
                                       233 E. Bay St., 8th Floor
                                       Jacksonville, Florida 32202
                                       (904) 632-2424

                                          30
Case: 3:19-cv-00823-jdp Document #: 48 Filed: 05/20/20 Page 31 of 31




                               GIRARDI KEESE

                               By /s/ John K. Courtney ________
                               John K. Courtney
                               Admitted Pro Hac Vice
                               Girardi & Keese
                               1126 Wilshire Boulevard
                               Los Angeles, CA 90017
                               213-241-2322
                               jcourtney@girardikeese.com

                               By /s/ Keith D. Griffin__________
                               Keith D. Griffin
                               Admitted Pro Hac Vice
                               Girardi & Keese
                               1126 Wilshire Boulevard
                               Los Angeles, CA 90017
                               213-241-2322
                               kgriffin@girardikeese.com

                               Attorneys for Plaintiffs and the Class




                                31
